DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “spring biased pliers” (claims 4 and 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (D454290).

    PNG
    media_image1.png
    386
    161
    media_image1.png
    Greyscale
Johnson discloses all of the limitations of claim 1, i.e., a plier with sockets, comprising a pair of plier members pivotally connected together, each plier member having a handle portion opposite a jaw portion e.g., Fig. 2; a first socket Figs. 2 and 3 integrally affixed to a first left handle portion; wherein the first socket comprises a first left socket opening having a first diameter Fig. 3; a second socket right integrally affixed to a second right handle portion; wherein the second socket comprises a second socket opening Fig. 3 having a second diameter; wherein the first and second socket openings are oriented opposite the jaw portions of the pair of plier members Fig. 2.
Regarding claim 2, Johnson meets the limitations, i.e., the plier with sockets of claim 1, wherein an outer diameter of each of the first socket and the second socket is identical.  
Regarding claim 5, Johnson meets the limitations, i.e., the plier with sockets of claim 1, wherein the first and second handle portions each comprise an arcuate shape mid portion, Figs. 2 and 5.  
Regarding claim 10, Johnson meets the limitations, i.e., the plier with sockets of claim 1, wherein a distal end of each jaw portion comprises a planar surface Figs. 1 and 2, wherein the planar surface of each jaw portion is configured to rest flush together when in a closed position Figs. 4 and 2.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 12, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Finn (5,119,520).

    PNG
    media_image2.png
    526
    220
    media_image2.png
    Greyscale
Johnson meets all of the limitations of claim 8, i.e., a plier with sockets, comprising a pair of plier members handles pivotally connected together at the pivot, each plier member having a handle portion opposite a jaw portion Fig. 1; a plurality of sockets LF and RT, wherein each socket of the plurality of sockets comprises a socket engaging cavity Fig. 3 opening on a first end of the socket; wherein the socket opening of each of the plurality of sockets comprises a different diameter Fig. 3, such that the socket opening is oriented opposite the jaw portions of the pair of plier members, except for a connector affixed to a lower end of each handle portion and a receiver on a second end of the socket; wherein the receiver is configured to removably secure to the connector.

    PNG
    media_image3.png
    237
    150
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    276
    159
    media_image4.png
    Greyscale
Finn teaches a combination hand tool comprising a pair of pliers having a handle 226 with a connector 300, 302 affixed to a lower end thereof adapted to removably secure a receiver cavity, Fig. 12 of a socket 304 Fig. 5 partially shown here.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Johnson with the connector and the receiver as taught by Finn to adapt the tool for detachably couple different sockets for different tasks. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to provide the quick release means for both handles, in further diversifying the tool, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikes, 86 USPQ 70.
Regarding claim 12, PA (prior art, Johnson modified by Finn) meets the limitations, i.e., the plier with sockets of claim 8, wherein an outer diameter of each of the first socket and the second socket is identical Fig. 2.
Regarding claim 15, PA meets the limitations, i.e., the plier with sockets of claim 8, wherein the first and second handle portions each comprise an arcuate shape mid portion, Figs. 2 and 5.  
Regarding claim 20, PA meets the limitations, i.e., the plier with sockets of claim 8, wherein a distal end of each jaw portion comprises a planar surface Figs. 1 and 2, wherein the planar surface of each jaw portion is configured to rest flush together when in a closed position Figs. 4 and 2.  

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over PA in view of Trombetta (4,953,248).
PA (prior art, Johnson as applied to claim 1 and Johnson modified by Finn as applied to claim 11) meets all of the limitations of claims 3 and 12, as described above, except for the first socket and the second socket to comprise an identical weight.

    PNG
    media_image7.png
    142
    331
    media_image7.png
    Greyscale
Trombetta teaches a pair of pliers disclosing the advantage of having a balanced weight distribution 03:33-41. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with sockets having the an identical weight for a balanced weight distribution to improve operation for comfort and a greater mechanical advantage as taught by Trombetta.

Claims 4, 7-9 and 14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over PA in view of Igarashi (4,669,340).

    PNG
    media_image8.png
    363
    333
    media_image8.png
    Greyscale
PA (prior art, Johnson as applied to claim 1 and Johnson modified by Finn as applied to claim 11) meets all of the limitations of claims meets all of the limitations of claims 4 and 14, as described above, except for the pair of plier members to be spring biased towards an open position.
Igarashi teaches a slip-joint pliers with a spring 11 for biasing the jaws to open. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with the spring as taught by Igarashi to keep the jaws open.  
Regarding claims 7 and 17, Johnson meets all of the limitations, as described above, except for a recess within each jaw portion, the recess configured to engage a fastener.

    PNG
    media_image9.png
    306
    256
    media_image9.png
    Greyscale
 Igarashi teaches a slip-joint pliers with jaws defining a recess not numbered for or at least capable of gripping a workpiece, e.g., a nut . It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with the jaw recess as taught by Igarashi in adapting the tool for engaging workpieces.  
Regarding claims 8 and 18, PA (prior art, Johnson modified by Igarashi as applied to claim 7 and Johnson modified by Finn and Igarashi as applied to claim 17)  meets the limitations, i.e., wherein the recess comprises an arcuate shape Fig. 3A.
Regarding claims 9 and 19, PA meets the limitations, i.e., further comprising a plurality of teeth Fig. 3A disposed along the recess, the plurality of teeth extending between a front side and a rear side of each jaw portion.  

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over PA in view of Kanda (3,823,462).
PA (prior art, Johnson as applied to claim 1 and Johnson modified by Finn as applied to claim 11) meets all of the limitations of claims 6 and 16, as described above, except for an exterior surface of each of the first handle portion and the second handle portion to comprise knurling thereon.

    PNG
    media_image10.png
    147
    416
    media_image10.png
    Greyscale
Kanda teaches a pair of pliers with handles having knurling 22 thereon. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with the knurling as taught by Kanda to enhance the grip.  
	
Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Neal integrated sockets and Torres handle with a connector and a receiver are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
September 24, 2022					Primary Examiner, Art Unit 3723